136



                                                                                               i
                   OFFICE     OF I-HE    ATTORNEY GENERAL                OF TEXAS
                                            AUSTIN
GROYWR
     sLLLm”*
ATTO”“.”a**.“AL
                                                                I
                                           . ...
                                                   _<
                                                                    :\    :
              *




         UnlBuftllbnd
         err0a3  OS 76                                    ioaio bqeamler.
                                                    ed la some quarters that
                                                     a lmr to ?*xm partloipa~
                                                    or rxtorrin6tloa or these
                                        aular omaern 18 exprs8rrd o?or the pro-
                                        28, readfng a* r0ii0ur:




                                    or0 aa7 tro or more p6f80n8, firm,
                  00~0nt;oM         QI r8r001wm6          0r p6~0obl, a0       a~0
                  lngs 06 in be           o? sell*  an7 artisle of mr-
                  olmntire; proboo        or my oonodU7 lntw intoa n                 =
                  bgroeanat 4s tm#~rtbadlnu             toyreruse  to bu7 iran
                  w 8eii to ary parrnon, rmb,             aorp0mio-b   or b680-
                  oubiod of porronr, 8n7 brtiole or mr6&ndl6o,
                  prodtwo or aaomodl87.

                               ..
    ionorablo    Bor8 Iord,      pogo 2



                “2. uhoro my tuo 41 84vo pO~I4n8,  fLra0,
          aarpo~8ioam 41 80044i8)i4ao  of poroono, 8hOll
          apoo 84 borOot8 01 throatra 84 FO~UOO t4 buy
          fma 4? 0.11 84 067 ~FOOIl, rin8   0~34t48ioa Or
          40044i4ti0a 4f prr0o~1 r0r bqmg re08 w 0omtg
          84 Uy 4tkOt pr?Ow&          t&?8,   Wp4PatiOa      OP 0800~
c         4i48i48 Or pW04Me
                 Ulth this tu00 rt48oto ln Mad 7ou onbmi8 8 PO-
    po3~~5.88          bo8r0.n 8 dialllle~ aad b hM8 vhdoMlo    110.


                              ?!!sfIC1119s~THt
                                          -w-m
               “kooad   pUt7 lo 8 dlotrlbu8e? of fisot
          prt7' 0 p46wt    in IL           . :    ,8n&ia
          en oftat to ~?MWVO     UIO U&tog%87 of %ha dir-
          8ill~indu08~Oadto        oootom.to8ho   reQo.lrr-
          mat, of 8&o United   Stotoo~@ovornm6n8 to 8oriot
          ln8h l  oupp?oooion 4r uhioh lm wmmnl    knoun la
          8 *Blaok Mrket@ ln 8ho dlotrlbu8len 03 uhl8ko7
          it to lgMd       Mtrooa     8ho po!iOO     .oo r0iiw0:

               '1. Saooad par87 oh& iirk& ffrrt p&87*0
          urohondloo onl7 la 04ni4ad8y.v~8h 8h0 IrrtaWl
          Rrrouw and ?&Or81 2848u840 lnd~,2.@4810o..
                .2. 8eOord pU87 r@tiO   a48 to 0011 8
          08lwr dio8ributolrkmlooo l110.b
                                        dio8oibo8or ho“I d#
          8 Ma10   ?'.Ad. mri8.    .;          ;

                  'J.., SaOood    Out7 82iO40 th@8 ~n~~oool~8
           or   ~?i8~W8iO8         a,olr 8h0 AiO4hOl TOX Uni8 Oi
           8ho 1a8orM1Rev.mu    aw*ioo of~thewumw7De-
           putwnt   of 8ho pai8.4 Stator Bovora~tn8 to 8b
           otteat -81
                                                                       ,




                   %,     tht l?ir ia r l~OM Oh   ~O
                                                   Or .
                 b00n    u0titmd 8g~iart 04 4r it0 OPO- ’
                 tOSO?  iO?l ~iO308l40 0s ?OdO?Oi bV0
                 UrB ro@08itmb    b o o o amtd ViU lUo 8
                 84 O,o g 6p WlJ
                               h l00ta0     Uitg th4 SO?-
                 8hudio. 4r first pmt7. ,'
               ‘5.In%h alvmt oooond p0?8 .lolOtii urj
          ouwu?o4f8hoop4violono4f8             I l 8#?4OUn8'~
          iirOtgu87m7Wt417                UlthoU$ iIiOwr4
              lop1 0'4tb?    ?$I     ibit      th0ww,     00080
         70014or,d41:~o?riy       tbvrOhUdiH8ouoq&d
                                 'i"
          pO87 Ond -7, gmding rubai do8o?WWl4a           or lwh
          Ylto?, uoo 180 011lJOarpea8 Vl8h roteronoo to th0
          tpvtho? d%o8?lbOtloo ti i80~~4dOot rlthfn.tbo
          tu?i8orr7 Zhuetaiore somod b7 roooad *87.,
               '5. Thb 09plama8~1.&s'omnt       lo aotin-
          toadod 80urdd400048    lirure, O? upUrda4u-
          Let4   8gr4OnOOt b08roOa kh6 ~?8108 h4?oPoj boos
          a08 ocmfe? ugmoooond      87007 ox~luolro 01 aoo-
          8ormlabble ?i&h8 84 8.lr rirot p?87*0 prod008 la
          8ha U.8 in ~uoo8iOn or 08h0??100 Wd it 18 siq17
          dUi~     84 Sodi   rM8oter 4&340aoa8 m07 MM
                          8 l~prtirr keroto ui8h ?ofo~oaoo
          uloted ktueoa 'h:
          84 thol? ooatMotW1 rrl08loa On17 to the u8oa8
          of 8b 8ugOIotionrPUk forth by 8hO UnIted    StOtoo
          0410?0m0a8 in its desire to Wooeplhh    the RW-
          pore a08 forth hwelMbot.."-
               A ardul    8ar17010 0r Ohs lgcOOwnt j00tiriOb 7mat
     btOt0~08,   8hot of 8ha todorol 0rria0~    lad 8ho8 4r bh4 dir-
     81118? 8bOt thkpao     ool "ori(CFar8oof?a 0 do8im to l~pp?ooo
     8boBl40kH0?k0)    ltlla8hoOhloko7
                         4"                 buoluooo." &lofl7
     lrrrUloed, tbo TuOo ?h4&oOlw8g?oOoho         vlll oh7 oor8ola
     ?odoral ?0~&081400 Oad 8M8 ho rln 04t eon 1iqu4ti84 ?4-
     8Olloro lo toxOo rho O?o 048 lu8h4?lOod b 7od0?01 NV 84
     ~w0hO08 8h0 00u     thO8 8ho dlo8lllo? ri1I:not 8811 to rhalr-
     ub0     r0usrdbJ tlo ~0do?O1Abmah41~OPlrit     84bO lAVrlo-
     lOto?r, uhwe 048104 thOY44f lo #h el    nd r lr r l
                                                       r~6p0no10n
                                                         e
     8Od 0-1       580000d40 &rO be04 ine8lto0od~ 8hO8 8hOu.kdthe
     rholo~ler   vloU80 W lU as 008 f6      M hla 8h ol~o uo t th a
     diotiuos ol+l INro 8ho piltilopr     of 00a00114   on7 rx1081~



.'                              :.
                                                                              Ii.39




                 urCm(lmon8 8Rd
    dlot?lbtttia)(                Wke   l   neu   440   ulth soa. other
    rholooU.o?.
               Thuo oadwotoob tho proposed .dlotillor-uholosolrr
    lglwmeat   18 l8ooat~ll~ aao to abide W the Uvo oi the
    IhI80d SUtOO   rad Or ~OWO~ If thwo Ir.a4    oonf1Io8 bo-




    l8horl8io8   @et.   oltkb.

              wo fill 84 88e 44 ~wl8iOB   Ot the 8groowa8 thS8
    would In oayvloe rolrr tho ~mIoloao of  kotloa 17(ll), Artl-
    010 I; Tome LI4so? Omt~4l Ao8, pojtlbitllyr  OOR8lgRWR8 oaloor
4




    XitQb

    Boloowro




                                                                          .